SCHEDULE A
Apache Corporation
Stock Option Grant Agreement
GRANT NOTICE
Participant Name:    ______________________
Company:        Apache Corporation
Notice:
A summary of the terms of your grant of a Stock Option to purchase Shares
(“Option”) is set out in this notice (the “Grant Notice”) but subject always to
the terms of the Apache Corporation 2016 Omnibus Compensation Plan (the “Plan”)
and the Stock Option Award Agreement (the “Agreement”). In the event of any
inconsistency between the terms of this Grant Notice, the terms of the Plan and
the Agreement, the terms of the Plan and the Agreement shall prevail.

You have been granted a Stock Option to purchase Shares in accordance with the
terms of the Plan and the Stock Option Award Agreement attached hereto. Details
of the Option are provided to you in this Grant Notice and maintained on your
account at netbenefits.fidelity.com
Type of Award:
Non-Qualified Stock Option

Plan:
Apache Corporation 2016 Omnibus Compensation Plan

Grant:            Grant Date:  ______________
Option Price per Share: $_____________
Number of Shares subject to the Option: __________________ Shares
Exercisability:
Subject to the terms of the Plan and this Agreement, your Option may be
exercised on and after the vesting dates indicated below as to the percentage of
Shares subject to your Option set forth below opposite each such date, plus any
Shares as to which your Option could have been exercised previously but was not
so exercised.

Percentage of Shares
Vesting Date
1/3
The first anniversary of
the Grant Date
1/3
The second anniversary of
the Grant Date
1/3
The third anniversary of
the Grant Date

Except as explained below, upon a termination of your employment with the
Company or the Affiliates, your vesting period will expire and the Option, to
the extent vested and exercisable at such termination date, will be exercisable
during the three-month period following your termination (a one-year period if
your termination is due to a qualifying disability). However, if your employment
is terminated by the Company or an Affiliate for Cause, then any portion of the
Option that has not been exercised as of such termination date will immediately
terminate and be forfeited.


1

--------------------------------------------------------------------------------



Notwithstanding the foregoing, if your termination of employment from the
Company or the Affiliates occurs by reason of your Retirement: (A) after
attaining age 60, the Option, to the extent vested and exercisable at such
retirement date, will be exercisable until the earlier to occur of (1) the third
anniversary of such retirement date or (2) the Expiration Date and (B) after
attaining age 65 and earning at least 15 Years of Service, (1) you will be
deemed to continue to be employed for purposes of vesting in this Option and you
will continue to vest over the Vesting Period and (2) to the extent vested and
exercisable on or after such retirement date, this Option will be exercisable
for all or any portion of the full number of Shares available for purchase under
this Option until the Expiration Date of this Option; provided, in each case,
that you meet the Retirement conditions set forth in section 5 of the Agreement.
Upon your death during the Vesting Period (or during the period that you
continue to vest in connection with your Retirement as described above), your
Option will become immediately fully exercisable by your designated beneficiary,
your legal representatives, your heirs, or your legatees, as applicable, in
accordance with the terms of the Plan. You can name a designated beneficiary on
a form approved by the Committee.
Vesting of your Option is accelerated to 100% upon your Involuntary Termination
or Voluntary Termination with Cause occurring on or after a Change of Control
during the Vesting Period. Vesting of your Option is accelerated to 100% upon
the occurrence of a Change of Control if you are continuing to vest in your
Option following your termination by reason of Retirement as described above.
Expiration Date:
Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and this Agreement.

Acceptance:
Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Option. You can access this through your account at
www.netbenefits.com. By accepting your Option, you will have agreed to the terms
and conditions set forth in this Agreement, including, but not limited to, the
non-compete and non-disparagement provisions set forth in sections 4(c), 5, and
6 of the Agreement, and the terms and conditions of the Plan. If you do not
accept your Grant you will be unable to exercise your Option.





2

--------------------------------------------------------------------------------






Stock Option Award Agreement


This Stock Option Award Agreement (this “Agreement”), dated as of the Grant Date
set forth in the Notice of Option Grant attached as Schedule A hereto (the
“Grant Notice”), is made between Apache Corporation (the “Company”) and the
Participant set forth in the Grant Notice. The Grant Notice is included in and
made part of this Agreement.
In this Agreement and each Grant Notice, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Plan except
as herein defined.
Definitions
“Disability” or “Disabled” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
Participant agrees that a final and binding determination of “Disability” will
be made by the Company’s representative under the Company’s group long-term
disability plan or any successor thereto or, if there is no such representative
and there is a dispute as to the determination of “Disability,” it will be
decided in a court of law in Harris County, Texas.
“Grant Notice” means the separate notice given to each Participant specifying
the number of Shares underlying the Option granted to the Participant (the
“Grant”).
“Involuntary Termination” means the termination of employment of the Participant
by the Company or its successor for any reason on or after a Change of Control;
provided, that the termination does not result from an act of the Participant
that constitutes common-law fraud, a felony, or a gross malfeasance of duty.
“Retirement” means, with respect to a Participant and for purposes of this
Agreement, the date the Participant terminates employment with the Company or
the Affiliates after (a) attaining age 60 or (b) attaining age 65 and earning at
least 15 Years of Service.
“Years of Service” means the total number of months from the Participant’s date
of hire by the Company or the Affiliates to the date of termination of
employment divided by 12.
“Voluntary Termination with Cause” occurs upon a Participant’s separation from
service of his own volition and one or more of the following conditions occurs
without the Participant’s consent on or after a Change of Control:
(a)
There is a material diminution in the Participant’s base compensation, compared
to his rate of base compensation on the date of the Change of Control.

(b)
There is a material diminution in the Participant’s authority, duties, or
responsibilities.

(c)
There is a material diminution in the authority, duties, or responsibilities of
the Participant’s supervisor, such as a requirement that the Participant (or his
supervisor) report to a corporate officer or employee instead of reporting
directly to the board of directors.

(d)
There is a material diminution in the budget over which the Participant retains
authority.

(e)
There is a material change in the geographic location at which the Participant
must perform his service, including, for example the assignment of the
Participant to a regular workplace that is more than 50 miles from his regular
workplace on the date of the Change of Control.



3

--------------------------------------------------------------------------------





The Participant must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to Apache Corporation’s Senior Vice President, Human Resources, or his
or her delegate. The notice may be provided by personal delivery or it may be
sent by email, inter-office mail, regular mail (whether or not certified), fax,
or any similar method. Apache Corporation’s Senior Vice President, Human
Resources, or his or her delegate shall acknowledge receipt of the notice within
5 business days; the acknowledgement shall be sent to the Participant by
certified mail. Notwithstanding the foregoing provisions of this definition, if
the Company remedies the adverse condition within 30 days of being notified of
the adverse condition, no Voluntary Termination with Cause shall occur.
Terms
1.
Grant of the Option.



(a)    Subject to the provisions of this Agreement and the provisions of the
Apache Corporation 2016 Omnibus Compensation Plan (the “Plan”), the Company
hereby grants to the Participant, pursuant to the Plan, the right and option
(the “Option”) to purchase all or any part of the number of shares of $0.625 par
value common stock of the Company (“Shares”) set forth in the Grant Notice at
the Option Price per Share and on the other terms as set forth in the Grant
Notice.


(b)    The Option is intended to be a Non-Qualified Stock Option.


2.
Exercisability of the Option.



The Option shall vest and become exercisable in accordance with the
exercisability schedule and other terms set forth in the Grant Notice. The
Option shall terminate on the Expiration Date (the “Expiration Date”) set forth
in the Grant Notice, subject to earlier termination as set forth in the Plan and
this Agreement.


3.
Method of Exercise of the Option.



(a)    The Participant may exercise the Option, to the extent then exercisable,
by contacting Fidelity, the Plan’s Administrative Agent, at www.netbenefits.com
or calling 1-800-544-9354, specifying the number of Shares with respect to which
such Option is being exercised.


(b)    At the time the Participant exercises the Option, the Participant shall
pay the Option Price of the Shares as to which the Option is being exercised to
the Company, subject to such terms, conditions and limitations as the Committee
may prescribe: (i) in cash, including the wire transfer of funds in U.S. dollars
to Fidelity; (ii) by personal, certified, or cashier’s check payable in U.S.
dollars sent or delivered to Fidelity; (iii) by delivery to Fidelity of
certificates representing a number of Shares then owned by the Participant
having an aggregate Fair Market Value at the Exercise Date equal to the
aggregate such Option Price; (iv) by certification or attestation to Fidelity of
the Participant's ownership as of the Exercise Date of a number of Shares having
an aggregate Fair Market Value at the Exercise Date not greater than the
aggregate Option Price; (v) by delivery to Fidelity of a properly executed
written notice of exercise together with irrevocable instructions to a broker to
promptly deliver to the Company, by wire transfer or check as provided in clause
(i) or (ii) of this Section 3(b), the amount of the proceeds of the sale of all
or a portion of the Shares as to which the Option is so exercised or of a loan
from the broker to the Participant necessary to pay the aggregate such Option
Price; or (vi) by a combination of the consideration provided for in the
foregoing clauses (i), (ii), (iii), (iv), and (v).


4

--------------------------------------------------------------------------------







(c)    The Company’s obligation to deliver the Shares to which the Participant
is entitled upon exercise of the Option is conditioned on payment in full to the
Company of the aggregate Option Price of those Shares and the required tax
withholding related to such exercise.


4.    Termination.


The Option shall terminate upon termination of the Participant’s employment with
the Company and the Affiliates for any reason, and no Shares may thereafter be
purchased under the Option except as provided below. Notwithstanding anything
contained in this Agreement, the Option shall not be exercised after the
Expiration Date.


(a)    Termination by Company or Affiliate without Cause or by Participant. If
such termination of the Participant’s employment is by the Company or an
Affiliate without Cause or by the Participant other than under circumstances
described in paragraph (b), (c), (d), or (e) of this Section 4, the Option, to
the extent exercisable as of the date of such termination, shall thereafter be
exercisable for a period of three months from the date of such termination.
(b)    Death and Disability. If such termination of the Participant’s employment
is due to the Participant’s death or Disability, the Option, and 100% of the
Shares subject to the Option, shall thereafter be exercisable until the earlier
to occur of (1) the first anniversary of the date of such termination or (2) the
Expiration Date.
(c)    Retirement. If the Participant leaves the employment of the Company and
the Affiliates by reason of Retirement: (i) after attaining age 60, any Options
granted to the Participant pursuant to the Grant Notice, to the extent vested
and exercisable at such retirement date, shall thereafter be exercisable for all
or any portion of the full number of Shares available for purchase under the
Option until the earlier to occur of (A) the third anniversary of the date of
such retirement or (B) the Expiration Date and (ii) after attaining age 65 and
earning at least 15 Years of Service, any Options granted to the Participant
pursuant to the Grant Notice (A) not previously vested shall continue to vest
following the Participant’s termination of employment by reason of Retirement as
if the Participant remained in the employ of the Company or the Affiliate and
(B) to the extent vested and exercisable on or after such retirement date, shall
thereafter be exercisable for all or any portion of the full number of Shares
available for purchase under the Option until the Expiration Date of such
Option; provided, in each case, that such Participant shall be entitled to
continue exercising or continue vesting only if such Participant satisfies the
Retirement conditions set forth in section 5 below (except in the case of
death).
(d)    Termination for Cause. If the Participant’s employment is terminated by
the Company or an Affiliate for Cause, as defined in Section 11.2 of the Plan,
then the portion of the Option that has not been exercised shall immediately
terminate.
(e)    Change of Control. In the event of a Participant’s Involuntary
Termination or Voluntary Termination with Cause occurring on or after a Change
of Control of the Company which occurs during the Vesting Period (or during the
continued vesting period, if any, under section 4(c) above), the Participant
shall become 100% fully vested in the unvested Options granted to the
Participant pursuant to the Grant Notice as of the date of his Involuntary
Termination or Voluntary Termination with Cause (or if accelerated vesting is
due to the application of the continued vesting period under section 4(c) above,
the date of the Change of Control), and all such newly vested Options shall
thereafter be fully exercisable as of such date.


5

--------------------------------------------------------------------------------





5.    Conditions to Post-Retirement Exercise or Vesting.
(a)    If the Participant has attained age 60 and such Participant terminates
employment with the Company and the Affiliates by reason of Retirement, it is
agreed by the Company and the Participant that any Options granted to the
Participant pursuant to the Grant Notice, to the extent vested and exercisable
at such retirement date, shall thereafter be exercisable for all or any portion
of the full number of Shares available for purchase under the Option until the
earlier to occur of (1) the third anniversary of the date of such retirement or
(2) the Expiration Date (the “Additional Period”). In consideration for the
foregoing, it is agreed by the Company and the Participant that Participant
shall, during such Additional Period:
(i)    refrain from becoming employed by, or consulting with, or becoming
substantially involved in the business of, any business that competes with the
Company or its Affiliate in the business of exploration or production of oil or
natural gas within the geographic area in which the Participant is working or
has worked for the Company or its Affiliate, and/or for which the Participant is
or was responsible, at the time of termination of employment or the immediately
preceding three-year period (a “Competitive Business”); provided, that the
Participant may purchase and hold for investment purposes less than five percent
(5%) of the shares of any Competitive Business whose shares are regularly traded
on a national securities exchange or inter-dealer quotation system, and provided
further, that the Participant may provide services solely as a director of any
Competitive Business whose shares are regularly traded on a national securities
exchange or inter-dealer quotation system if, during the Additional Period, (i)
the Participant only attends board and board committee meetings, votes on
recommendations of management, and discharges his/her fiduciary obligations
under the law and (ii) the Participant is not involved in, and does not advise
or consult on, the marketing, government relations, customer relations, or the
day-to-day management, supervision, or operations of such Competitive Business;
and
(ii)    refrain from making, or causing or assisting any other person to make,
any oral or written communication to any third party about the Company, any
Affiliate and/or any of the employees, officers, or directors of the Company or
any Affiliate which impugns or attacks, or is otherwise critical of, the
reputation, business, or character of such entity or person; or that discloses
private or confidential information about their business affairs; or that
constitutes an intrusion into their seclusion or private lives; or that gives
rise to unreasonable publicity about their private lives; or that places them in
a false light before the public; or that constitutes a misappropriation of their
name or likeness.
(b)    If the Participant has attained age 65 and has completed at least 15
Years of Service and such Participant terminates employment with the Company and
the Affiliates by reason of Retirement, it is agreed by the Company and the
Participant that


6

--------------------------------------------------------------------------------





(i)    subject to the provisions of this section 5(b)(i) and sections 5(b)(ii)
and 5(b)(iii), (A) such Participant shall continue to vest in the unvested
Options following the date of his or her termination by reason of Retirement as
if the Participant continued in employment provided that the Grant Date of the
unvested Options is at least three (3) months prior to such termination date and
the Participant has provided not less than three (3) months’ advance written
notice prior to such termination date to Apache Corporation’s Senior Vice
President, Human Resources, or his or her delegate, and to his or her direct
manager, regarding the Participant's intent to terminate employment for reason
of Retirement and (B) to the extent vested and exercisable on or after the date
of his or her termination by reason of Retirement, such Participant may exercise
Options for all or any portion of the full number of Shares available for
purchase under the Option until the Expiration Date of such Option; provided,
however, a Participant who is at least age 65 and has completed at least 15
Years of Service need not provide such three (3) months’ advance written notice
of his or her intent to terminate employment by reason of Retirement if the
Company elects to require such Participant to, or (as part of a reduction in
force or otherwise in writing in exchange for a written release) offers such
Participant the opportunity to, terminate employment with the Company or an
Affiliate by reason of Retirement; and it is further agreed that
(ii)    in consideration for the continued vesting and exercise treatment
afforded to the Participant under section 5(b)(i), Participant shall, during the
continuing Vesting Period after Retirement (the “Continued Vesting Period”),
refrain from becoming employed by, or consulting with, or becoming substantially
involved in the business of, any business that competes with the Company or its
Affiliate in the business of exploration or production of oil or natural gas
within the geographic area in which the Participant is working or has worked for
the Company or its Affiliate, and/or for which the Participant is or was
responsible, at the time of termination of employment or the immediately
preceding three-year period (a “Competitive Business”); provided, that the
Participant may purchase and hold for investment purposes less than five percent
(5%) of the shares of any Competitive Business whose shares are regularly traded
on a national securities exchange or inter-dealer quotation system, and provided
further, that the Participant may provide services solely as a director of any
Competitive Business whose shares are regularly traded on a national securities
exchange or inter-dealer quotation system if, during the Continued Vesting
Period, (i) the Participant only attends board and board committee meetings,
votes on recommendations of management, and discharges his/her fiduciary
obligations under the law and (ii) the Participant is not involved in, and does
not advise or consult on, the marketing, government relations, customer
relations, or the day-to-day management, supervision, or operations of such
Competitive Business; and it is further agreed that
(iii)    in consideration for the continued vesting and exercise treatment
afforded to the Participant under section 5(b)(i), Participant shall, during the
Continued Vesting Period, refrain from making, or causing or assisting any other
person to make, any oral or written communication to any third party about the
Company, any Affiliate and/or any of the employees, officers, or directors of
the Company or any Affiliate which impugns or attacks, or is otherwise critical
of, the reputation, business, or character of such entity or person; or that
discloses private or confidential information about their business affairs; or
that constitutes an intrusion into their seclusion or private lives; or that
gives rise to unreasonable publicity about their private lives; or that places
them in a false light before the public; or that constitutes a misappropriation
of their name or likeness.
Notwithstanding the foregoing provisions of this section 5 of the Agreement, in
the event that the Participant fails to satisfy any of the conditions set forth
in sections 5(a) and (b) above, the Participant shall not be entitled to
exercise or vest in any unexercised or unvested Options after the date of
Retirement and the unexercised or unvested Options subject to this Agreement
shall be forfeited.


7

--------------------------------------------------------------------------------





6.    Prohibited Activity.


In consideration for this Grant and except as permitted under sections 5(a)(i)
and 5(b)(ii) above, the Participant agrees not to engage in any “Prohibited
Activity” while employed by the Company or an Affiliate or within three years
after the date of the Participant’s termination of employment.  A “Prohibited
Activity” will be deemed to have occurred, as determined by the Committee in its
sole and absolute discretion, if the Participant (i) divulges any non-public,
confidential or proprietary information of the Company or an Affiliate, but
excluding information that (a) becomes generally available to the public other
than as a result of the Participant’s public use, disclosure, or fault or (b)
becomes available to the Participant on a non-confidential basis after the
Participant’s employment termination date from a source other than the Company
or an Affiliate prior to the public use or disclosure by the Participant,
provided that such source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by contractual, legal, or
fiduciary obligation; (ii) directly or indirectly, consults with or becomes
affiliated with, participate or engage in, or becomes employed by any business
that is competitive with the Company or an Affiliate, wherever from time to time
conducted throughout the world, including situations where the Participant
solicits or participates in or assists in any way in the solicitation or
recruitment, directly or indirectly, of any employees of the Company or an
Affiliate; or (iii) engages in publishing any oral or written statements about
the Company, and/or any of its Affiliates, directors, officers, or employees
that are disparaging, slanderous, libelous, or defamatory; or that disclose
private or confidential information about their business affairs; or that
constitute an intrusion into their seclusion or private lives; or that give rise
to unreasonable publicity about their private lives; or that place them in a
false light before the public; or that constitute a misappropriation of their
name or likeness.


7.
Non-Transferability of the Option.



The Option shall not be transferable otherwise than by testamentary will or the
laws of descent and distribution, or in accordance with a valid beneficiary
designation on a form approved by the Committee, and is exercisable, during the
lifetime of the Optionee, only by him, subject to the conditions and exceptions
set forth in Section 15.2 of the Plan.


8.
Taxes and Withholdings.



At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company in cash (or make other
arrangements, in accordance with Section 12 of the Plan, for the satisfaction
of) any taxes of any kind and social security payments due or potentially
payable or required to be withheld with respect to such Shares; provided,
however, that pursuant to any procedures, and subject to any limitations as the
Committee may prescribe and subject to applicable law, the Participant may elect
to satisfy, in whole or in part, such withholding obligations by (a) directing
Fidelity, as the Plan’s Administrative Agent, to withhold Shares otherwise
issuable to the Participant upon exercise of the Option; (b) certification or
attestation to Fidelity of the Participant’s ownership, as of the Exercise Date,
of a number of Shares having an aggregate Fair Market Value as of the Exercise
Date not greater than such tax and other obligations; and/or (c) delivery to
Fidelity of a number of Shares then owned by the Participant having an aggregate
Fair Market Value as of the Exercise Date not greater than such tax and other
obligations. Any such election made by the Participant must be (i) made on or
prior to the applicable Exercise Date and (ii) irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


8

--------------------------------------------------------------------------------





9.
No Rights as a Shareholder.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.
10.
No Right to Continued Employment.



Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any express or implied right to be retained in the employment or
service of the Company or any Affiliate for any period, nor restrict in any way
the right of the Company or any Affiliate, which right is hereby expressly
reserved, to terminate the Participant’s employment or service at any time for
any reason. The Participant acknowledges and agrees that any right to exercise
the Option is earned only by continuing as an employee of the Company or an
Affiliate at the will of the Company or such Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired, being granted the Option or acquiring
Shares hereunder.


11.
The Plan.



In consideration for this Grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. Unless defined herein, capitalized terms are
used herein as defined in the Plan. In the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such regulations as may from
time to time be adopted by the Committee. The Plan and the prospectus describing
the Plan can be found on the Company’s HR intranet and the Fidelity website
(www.netbenefits.com). A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at 2000 Post Oak Blvd., Suite 100, Houston, Texas 77056-4400, Attention:
Corporate Secretary.


12.
Compliance with Laws and Regulations.

(a)    The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals, or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration, or qualification of Shares upon any national securities exchange
or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Company shall not
be required to deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent, or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the Company.
(b)    It is intended that the issuance of the Shares received upon the exercise
of the Option shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate”


9

--------------------------------------------------------------------------------





of the Company may bear a legend setting forth such restrictions on the
disposition or transfer of the Shares as the Company deems appropriate to comply
with Federal and state securities laws.
(c)    If at the time of exercise of all or part of the Option, a registration
statement with respect to the issuance of the Shares is not effective under the
Securities Act, and/or there is no current prospectus in effect under the
Securities Act with respect to the Shares, the Participant shall execute, prior
to the delivery of any Shares to the Participant by the Company pursuant to this
Agreement, an agreement (in such form as the Company may specify) in which the
Participant represents and warrants that the Participant is purchasing or
acquiring the shares acquired under this Agreement for the Participant's own
account, for investment only and not with a view to the resale or distribution
thereof, and represents and agrees that any subsequent offer for sale or
distribution of any kind of such Shares shall be made only pursuant to either
(i) a registration statement on an appropriate form under the Securities Act,
which registration statement has become effective and is current with regard to
the Shares being offered or sold, or (ii) a specific exemption from the
registration requirements of the Securities Act, but in claiming such exemption
the Participant shall, prior to any offer for sale of such Shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto.
13.
Notices.



Except as otherwise provided in this Agreement, all notices by the Participant
or the Participant’s assignees shall be addressed to the Administrative Agent,
Fidelity, through the Participant’s account at www.netbenefits.com, or such
other address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company's records.


14.
Other Plans.



The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.


15.    Terms of Employment.


The Plan is a discretionary plan. The Participant hereby acknowledges that
neither the Plan nor this Agreement forms part of his terms of employment and
nothing in the Plan may be construed as imposing on the Company or any Affiliate
a contractual obligation to offer participation in the Plan to any employee of
the Company or any Affiliate. The Company or any Affiliate is under no
obligation to grant further Shares to any Participant under the Plan. The
Participant hereby acknowledges that if he ceases to be an employee of the
Company or any Affiliate for any reason or no reason, he shall not be entitled
by way of compensation for loss of office or otherwise howsoever to any sum or
other benefit to compensate him for the loss of any rights under this Agreement
or the Plan.




10

--------------------------------------------------------------------------------





16.    Data Protection.
By accepting this Agreement (whether by electronic means or otherwise), the
Participant hereby consents to the holding and processing of personal data
provided by him to the Company for all purposes necessary for the operation of
the Plan. These include, but are not limited to:
(a)    administering and maintaining Participant records;
(b)    providing information to any registrars, brokers or third party
administrators of the Plan; and
(c)    providing information to future purchasers of the Company or the business
in which the Participant works.
17.    Severability.
If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.
*****




11